May 06, 2011


Mr. Don Martinson
Fanning Harper Martinson Brandt & Kutchin, P.C.
Two Energy Square
4849 Greenville Avenue, Suite 1300
Dallas, TX 75206

Honorable John Parrish Chupp
141st District Court
Family Law Center
200 E. Weatherford St., 4th Floor
Fort Worth, TX 76196
Mr. Scott M. Keller
The Law Offices of Scott M. Keller
1700 Commerce Street, Suite 1310
Dallas, TX 75201

RE:   Case Number:  10-0238
      Court of Appeals Number:  02-10-00013-CV
      Trial Court Number:  141-237069-09

Style:      IN RE  UNIVERSAL UNDERWRITERS OF TEXAS INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.     The    stay
order issued April 23, 2010 is lifted.  If you would  like  the  opinion  by
email, please contact Claudia Jenks at  claudia.jenks@txcourts.gov  or  call
(512)463-1312 ext. 41367.  (Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk




                                       |cc:|Mr. Thomas A. Wilder  |
|   |Ms. Debra Spisak      |
|   |Mr. Wade Caven Crosnoe|
|   |                      |
|   |Mr. Peter M. Kelly    |
|   |Mr. George (Tex)      |
|   |Quesada               |
|   |Mr. Brendan K. McBride|
|   |                      |
|   |Mr. William F. Merlin |
|   |Jr.                   |
|   |Mr. James B. Lewis    |
|   |Mr. Gardner C. Pate   |
|   |Mr. Howard M.         |
|   |Bookstaff             |
|   |Ms. Karen Phillips    |
|   |Ms. Connie Niemann    |
|   |Heyer                 |